Name: 80/205/EEC: Commission Decision of 25 January 1980 establishing that, since 1 November 1977, the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Farrand-Spectrofluorometer MK 1' have not been fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980D020580/205/EEC: Commission Decision of 25 January 1980 establishing that, since 1 November 1977, the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Farrand-Spectrofluorometer MK 1' have not been fulfilled Official Journal L 046 , 21/02/1980 P. 0034 - 0035 Greek special edition: Chapter 02 Volume 8 P. 0166 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 25 JANUARY 1980 ESTABLISHING THAT , SINCE 1 NOVEMBER 1977 , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' FARRAND-SPECTROFLUOROMETER MK 1 ' HAVE NOT BEEN FULFILLED ( 80/205/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 25 JULY 1979 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' FARRAND-SPECTROFLUOROMETER MK 1 ' TO BE USED , IN PARTICULAR , IN THE FRAMEWORK OF THE FOLLOWING RESEARCH : - STRUCTURAL ANALYSES OF PROTEINS AND PROTEIN - LIPIDE INTERACTION , - MEASUREMENT OF FLUORESCENCE SPECTRA AND FLUORESCENCE DYING-OUT TIME OF ORGANIC MOLECULES AT VARIABLE TEMPERATURES APPROACHING ABSOLUTE ZERO , - MEASUREMENT OF THE TOTAL CONTENT OF ALGAI PIGMENTS IN LIVING ALGAI , - SELECTIVE MEASUREMENT OF INDIVIDUAL PIGMENTS ON THE BASIS OF THE EMISSION SPECTRA , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 10 JANUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A FLUORESCENCE SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE SENSIBILITY , THE STABILITY , THE REPRODUCIBILITY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 NOVEMBER 1977 , TO THE APPARATUS ' JY 3 CI ' MANUFACTURED BY THE FIRM JOBIN YVON , 16-18 , RUE DU CANAL , F-91160 LONGJUMEAU ; WHEREAS THE SPECTROMETER IN QUESTION WAS THE SUBJECT OF THREE ORDERS , MADE RESPECTIVELY ON 18 MAY 1976 , 20 APRIL AND 20 SEPTEMBER 1977 ; WHEREAS IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY A SPECTROMETER OF EQUIVALENT SCIENTIFIC VALUE TO THAT FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF SUCH RELIEF MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 NOVEMBER 1977 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' FARRAND-SPECTROFLUOROMETER MK 1 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . APPARATUS ORDERED PRIOR TO 1 NOVEMBER 1977 MAY , HOWEVER , BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JANUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION